UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4476
ARMANDO MARTINEZ-VERA,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-01-419)

                      Submitted: January 28, 2003

                      Decided: February 21, 2003

  Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Robert L. McClellan, IVEY, MCCLELLAN, GATTON & TAL-
COTT, L.L.P., Greensboro, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Sandra J. Hairston, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  UNITED STATES v. MARTINEZ-VERA
                              OPINION

PER CURIAM:

   Armando Martinez-Vera pled guilty to two counts of possession of
cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(B), (b)(1)(C) (2000), and was convicted after a jury trial of one
count of possession of a firearm in furtherance of a drug trafficking
crime, in violation of 18 U.S.C. § 924(c) (2000). He appeals his con-
viction under § 924(c) and his sentence.

   Martinez-Vera first contends the district court erred in denying his
motions for judgment of acquittal under Fed. R. Crim. P. 29 because
the evidence was insufficient to demonstrate that his possession of the
firearms found in his residence was "in furtherance of" a drug traf-
ficking crime. A jury’s verdict must be upheld on appeal if there is
substantial evidence in the record to support it. See Glasser v. United
States, 315 U.S. 60, 80 (1942). In determining whether the evidence
in the record is substantial, we view the evidence in the light most
favorable to the government, and inquire whether there is evidence
that a reasonable finder of fact could accept as adequate and sufficient
to support a conclusion of a defendant’s guilt beyond a reasonable
doubt. United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en
banc). In evaluating the sufficiency of the evidence, we do not review
the credibility of the witnesses and assume that the jury resolved all
contradictions in the testimony in favor of the government. See
United States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998).

   To establish illegal possession of a firearm in violation of § 924(c),
the government must prove that the defendant knowingly possessed
a firearm in furtherance of a crime of violence or drug trafficking
crime. Martinez-Vera does not contest that he possessed the firearms
in question. We have construed the "in furtherance of" provision of
§ 924(c) to require "the government to present evidence indicating
that the possession of a firearm furthered, advanced, or helped for-
ward a drug trafficking crime." United States v. Lomax, 293 F.3d 701,
705 (4th Cir.), cert. denied, __ U.S. __, 122 S. Ct. 555 (2002). Our
review of the record convinces us that the jury heard sufficient evi-
dence to find Martinez-Vera guilty of this offense.
                  UNITED STATES v. MARTINEZ-VERA                     3
   Martinez-Vera also argues that the district court erred in denying
an adjustment in his offense level for acceptance of responsibility
under § 3E1.1 of the Sentencing Guidelines.* The district court’s
determination as to the defendant’s acceptance of responsibility is a
factual question reviewed for clear error. United States v. Ruhe, 191
F.3d 376, 388 (4th Cir. 1999). Martinez-Vera asserts that he fully
cooperated with the Government during the investigation of his
crimes, pled guilty to the drug crimes, and only contested the legal
issue of whether his firearms possession was prohibited under
§ 924(c). The district court concluded that Martinez-Vera contested a
factual issue and denied the adjustment. Although the adjustment for
acceptance of responsibility may be awarded to a defendant who
pleads not guilty and elects a contested trial in some circumstances,
we conclude that this case is not one of the "rare situations" in which
acceptance of responsibility is clearly demonstrated. See USSG
§ 3E1.1, comment. (n.2). The district court correctly denied the
adjustment.

   We accordingly affirm Martinez-Vera’s convictions and sentence.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                          AFFIRMED

  *U.S. Sentencing Guidelines Manual (2001).